Citation Nr: 0735558	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney condition.  

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for left knee strain.  

4.  Entitlement to an increased initial evaluation for 
hypertension, currently evaluated as 10 percent disabling.  

5.  Entitlement to a compensable initial evaluation for 
nephrogenic diabetes insipidus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to March 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and May 2006 rating decisions of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the August 2005 rating 
decision, in pertinent part, the RO granted service 
connection for nephrogenic diabetes insipidus and 
hypertension, assigned noncompensable and 10 percent 
evaluations, respectively, effective October 2004, and denied 
service connection for left knee strain, and a kidney 
condition.  The RO denied service connection for diabetes 
mellitus, type II, in the May 2006 rating decision.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The issue of entitlement to an increased rating for 
nephrogenic diabetes insipidus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On July 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his claims on appeal with regard 
to an increased rating for his service-connected 
hypertension, and service connection for a kidney condition 
and diabetes mellitus, type II.  

3.  Competent evidence of a nexus between the post service 
diagnosis of left knee strain and service is not of record.  


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to an increased rating for his 
service-connected hypertension, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

2.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for a kidney 
condition, the Board does not have jurisdiction to consider 
this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).  

3.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for diabetes 
mellitus, type II, the Board does not have jurisdiction to 
consider this claim.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).  

4.  Left knee strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.  The veteran has withdrawn the appeal of 
his claims of entitlement to an increased rating for his 
service-connected hypertension and service connection for a 
kidney condition and diabetes mellitus, type II; hence, there 
remain no allegations or errors of fact or law for appellate 
consideration as to these matters.  Accordingly, the Board 
does not have jurisdiction to review the appeal of these 
claims, and they must be dismissed.  

In August 2005 and May 2006 rating decisions, the RO denied 
in pertinent part, the veteran's claims of service connection 
for a kidney condition, diabetes mellitus, type II, and 
continued the 10 percent evaluation for his service-connected 
hypertension.  In a personal statement dated July 2007, the 
veteran indicated that he wished to withdraw the issues of 
"increase for hypertension" and service connection for both 
diabetes mellitus, type II, and a kidney condition.  This 
statement constitutes a written withdrawal of the substantive 
appeal with the regard to these matters; therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review these claims, and they 
must therefore be dismissed without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  

B.  Left Knee Strain

The veteran asserts during the July 2007 hearing that he 
injured his left knee while playing soccer at his military 
post.  He explained that after being tackled during the game, 
he damaged his knee and was taken to the emergency room for 
treatment.  The veteran stated that he was given a back 
brace, prescribed medication, and diagnosed with a knee 
strain.  Since service, the veteran has endured consistent 
problems with his left knee, and contends that his current 
left knee condition is attributable to his active military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the evidentiary record indicates that the veteran 
reported to sick call in August 1991 for complaints of a 
locking left knee after playing football.  Physical 
examination of the veteran revealed laxity of the knee with 
no tenderness, effusion, and negative Lachman, McMurray, and 
drawer tests.  The veteran was diagnosed with medial 
collateral ligament (MCL) laxity, instructed on strengthening 
exercises, and requested to return if his problem persisted 
for more than three weeks.  No follow-up treatment for a left 
knee condition was reported on behalf of the veteran, and a 
November 1991 periodic examination reflected normal lower 
extremities, which is inclusive of the left knee.  

Post service treatment records reflect complaints and 
treatment for a left knee condition.  A January 2001 private 
treatment record states that the veteran reported complaints 
of knee pain for approximately two weeks since he recently 
started jogging.  The physician noted that the veteran's 
knees appeared normal with no inflammation or problems 
associated with range of motion.  The veteran was diagnosed 
with knee injury, and x-rays revealed results consistent with 
a left patellar fracture.  However, the Board notes that the 
private treatment record does not etiologically relate the 
veteran's current left knee condition to service or any event 
of service.  

In fact, based upon the evidence in the claims file, the 
first time the veteran's left knee condition is shown is in 
the January 2001 private treatment record, which is many 
years following the veteran's discharge from service.  The 
Board acknowledges that the veteran has contended, in 
essence, that his left knee condition has existed since his 
military service.  The veteran is also competent to state 
that he injured his left knee while playing soccer in 
service.  Additionally, the Board, is of course, aware of the 
provisions of 38 C.F.R. § 3.303(b), relating to chronicity 
and continuity of symptomatology; however, there is no 
objective medical evidence of record of a permanent left knee 
disability caused by an inservice sporting accident during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  In this regard the Board also 
notes that the absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the Court held that "evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Id. at 1333.  Given the service medical records 
which reflect normal findings in November 1991, the absence 
of complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology since service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.  

In June 2005, the veteran was afforded a VA examination for 
his left knee condition.  During the examination, the veteran 
informed the examiner that the onset of his left knee pain 
was in 1985, but he subsequently modified the date to 1991 
after the physician informed him of what was noted in his 
service medical records. Upon physical examination of the 
veteran, the examiner diagnosed the veteran with left knee 
strain and opined that it is "less likely as not that the 
[veteran's] problems with the left knee are the result of his 
service reported problems with the left knee in 1991."  
There is no competent evidence to refute this determination.  
Additionally, the Board places great probative value on the 
examiner's medical opinion as it was based on a review of the 
veteran's claims file, the veteran's history of his illness, 
and his current clinical findings.  See Prejean v. West, 13 
Vet. App. 444 (2000) (Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

As previously noted, the Board is aware of the veteran's 
contentions that his left knee strain is somehow 
etiologically related to service; however, as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the current diagnosis is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of credible medical evidence linking the veteran's 
current diagnosis to service, the veteran's claim for service 
connection for a left knee strain is denied.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee strain, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter.  In the November 2004 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records and medical opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from January 
1998 to September 2006, and private medical records from 
October 1994 to March 2005.  During the July 2007 hearing, 
the veteran requested a 60-day hold on the case so that 
medical evidence could be submitted.  As of this date, no 
additional medical records have been received.  VA also 
provided the veteran a VA examination in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to the claim of entitlement to service 
connection for a kidney condition is dismissed.  

The appeal as to the claim of entitlement to service 
connection for diabetes mellitus, type II, is dismissed.  

The appeal as to the claim of entitlement to an increased 
initial evaluation for hypertension, currently evaluated as 
10 percent disabling is dismissed.  

Entitlement to service connection for a left knee strain is 
denied.  


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of increased rating for nephrogenic diabetes 
insipidus.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that his service-connected nephrogenic 
diabetes insipidus warrants an increased rating.  During the 
July 2007 hearing, the veteran stated that he consumes 
beverages frequently and has frequent urination.  He 
testified that he was receiving medication prescribed by VA 
to regulate his urination, but after his development of 
diabetes mellitus, type II, he was removed from taking the 
medication.  The veteran asserts that his current symptoms 
are attributable to his nephrogenic diabetes insipidus which 
warrants a higher rating.  

The Board notes that the veteran is currently receiving a 
noncompensable rating under Diagnostic Code 7909.  Under this 
diagnostic code, a 20 percent rating is warranted for 
polyuria with near-continuous thirst.  A 40 percent rating is 
warranted for polyuria with near-continuous thirst and one or 
more episodes of dehydration in the past year, not requiring 
parenteral hydration.  A 60 percent rating is warranted for 
polyuria with near-continuous thirst and one or two 
documented episodes of dehydration requiring parenteral 
hydration in the past year.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7909 (2007).  In this case, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).  

In July 2005, the veteran was afforded a VA examination for 
his nephrogenic diabetes insipidus.  The examiner determined 
that the veteran's kidney function was within normal limits 
despite having a diagnosis of nephrogenic diabetes insipidus.  
However, treatment records after the VA examination reflect 
complaints of polyuria and polydipsia, which is consistent 
with the veteran's assertion during the July 2007 hearing.  
On the other hand, the veteran was diagnosed with diabetes 
mellitus, type II, in April 2000, and as such, the veteran's 
complaints of polyuria and polydipsia have not been excluded 
as being related to the veteran's diabetes, which is 
specifically noted in October 2005 VA outpatient treatment 
records.  The Board finds that because the July 2005 VA 
examination did not specifically address the rating criteria 
under Diagnostic Code 7909, and there is no opinion on 
whether the veteran's current symptoms are attributable to 
his nephrogenic diabetes insipidus or diabetes mellitus, type 
II, a remand is necessary to afford the veteran an additional 
VA examination to determine whether a higher rating is 
warranted under Diagnostic Code 7909.  

Therefore, the veteran should undergo a VA examination to 
obtain findings specific to the rating criteria for an 
increased evaluation for his nephrogenic diabetes insipidus.  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his examination in July 2005.  Any additional relevant 
records of VA or private treatment that are not currently of 
record should be obtained and associated with the claims 
file.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran must be afforded a VA 
examination for the purpose of 
determining the current severity of his 
nephrogenic diabetes insipidus.  The 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  Those manifestations 
specifically attributable to the 
veteran's service-connected nephrogenic 
diabetes insipidus must be fully outlined 
and differentiated from symptoms caused 
by any nonservice-connected disorders.  
See 38 C.F.R. § 4.119 Diagnostic Code 
7909.

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


